DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	 Claim 1 has been amended and pending.
	The drawing objection with respect to Fig. 1 is hereby withdrawn in light of the  amendment presented on 12/01/2021. 

Response to Arguments
3.	 Response regarding 35 U.S.C. 112(f)
The amendment did not resolve the claim interpretation issue under 35 U.S.C. 112(f). The claim interpterion is based on the three-prong test explained  in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. In this case, the amended limitations “unit for gathering……” “the analytical unit configured to,” “control unit configured to….” “load balancing unit configured…” and “message queue control unit …….configured to….”  meet the three-prong test. All the generic placeholders (e.g., units)  modified by functional langue (e.g., for, configured to etc.) without sufficient structure or  material. Therefore, the claim interpretation under 35 U.S.C. 112(f), and the corresponding 112(b) and 112 (a) rejections will be maintained. 
4.	Response regarding art rejection
 [0014] and  Fig. 1 of Chen cited to teach  “a unit for gathering and transferring data over Internet protocol formats supported in the system from both I-things and clients” as discussed under the rejection of claim 1.
In response to applicant’s arguments with respect Esam associated with claimed “data storage” and “file server”  examiner respectfully disagrees. Esam discloses a distributed data storage system that communicates with an application server located on IoT platform which can be implemented on one or more servers over a cloud (Esam Fig. 2, col. 5 lines 10- 19, col. 5 lines 34-40). Esam further teaches a data store for storing data file, and the application server is capable for accessing the data file from the datastore that is configured to communicated with source devices (Esam col. 12 lines 36-45). 
Applicant’s argument with respect to Seed does not particularly pointing why the reference does not teach the claimed feature. Because of the scope change caused by the amendment, Seed does not teach “ US.135481553.013a load balancing unit configured to  exchange information with the I-things and the clients via the Internet, and to perform even load distribution between the at least two identical hardware and software data processing and IoT control complexes for timely processing of data packets from the I-things and the clients by sending part of the data packets to any web server in the at least two identical hardware and software data processing and IoT control complexes that is not fully loaded, wherein the load balancing unit is connected to each of the at least two identical hardware and software data processing and IoT control complexes via the web server of a respective hardware and software data processing and IoT control complex; and” and new ground of rejection is applied. However, Seeds teach “the message queue control unit” and its feature as discussed below
Applicant’s arguments associated with amended features of  “analytic unit” “control unit” “load balancing unit” and “message queue control unit” and have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
In conclusion, some of  applicant’s arguments are based on the features disclosed in the specification. However, the claim does not recite those limitations. 

CLAIM INTERPRETATION
5.		The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 
	
The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification 
and equivalents thereof.
	
	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
	Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
	Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 

	This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitations are “a unit for gathering……” “the analytical unit configured to,” “control unit configured to….” “load balancing unit configured…” and “message queue control unit …….configured to….” in claim 1.
	Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
	If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform 

Claim Rejections - 35 USC § 112
6.			The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

	Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	 Limitations a unit for gathering……” “the analytical unit configured to,” “control unit configured to….” “load balancing unit configured…” and “message queue control unit …….configured to….” in claim 1 invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. Therefore, the claim is indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 

(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.

7.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

	Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. The claims recite “ a unit for gathering……” “the analytical unit configured to,” “control unit configured to….” “load balancing unit configured…” and “message queue control unit …….configured to….” in claim 1 to perform corresponding functions. Applicant’s specification paragraph is silent written details discerption regarding the above the above claimed “unit” to perform their corresponding functions. The above units described in the specification as boxes labeled with numbers as seen in in Fig. 1.   However, the specification does not disclose corresponding algorithm (e.g., Mathematical formula, flow chart etc. MPEP§ 2181(II) (B)) which is requirement for computer implemented limitation that invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph stated in MPEP§ 2181(II) (B).

Claim Rejections - 35 USC § 103
8.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
9.	Claim 1 is  rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2018/0102916 hereinafter referred to as Chen), in view of Esam et al. (US 9,882,985 hereinafter referred to as Esam), in view of Flores (US 2019/0044856 hereinafter referred to as Flores), in view of Kinoshita et al. (US 2017/027654 hereinafter referred to as Kinoshita), and further in view of Seed et al. (US 2014/0359131 hereinafter referred to as Seed). 

Regarding claim 1,
Chen teaches:
“A system for global IoT-based management of energy resources consumption, the system comprising: at least two identical hardware and software data processing and IoT control complexes, each of the at least two identical hardware and software data processing and IoT control complexes having a web server and an application server connected to the web server, (Chen Fig. 1, [0015] [0021], two similar IoT service provider back end devices in IoT platform environment. The IoT platforms can be implemented in different areas including energy/utility, smart cites etc. Each of the IoT service provider back end devices include application servers and cloud services servers configured for leverage the IoT’s data form the IoT devices). 
 “a unit for gathering and transferring data over Internet protocol formats supported in the system from both I-things and clients”( Chen [0014], Fig. 1, the IoT service back end devices exchange data over network with the IoT devices and plurality of user devices. They are communicating over network 150).
Chen does not explicitly teach: 
“a connection bus;”
“an analytical unit configured to analyze data from the unit for gathering and transferring data and to generate signals for setting parameters associated with optimizing energy consumption in the form of tables of range of values of parameters; and
a control unit, configured to control the I-things according to the data from the unit for gathering and transferring data and the signals for setting the parameters associated with optimizing energy consumption in the form of tables of range of values of parameters from the analytical unit,
 a data storage comprising a measurement database and an attribute databas

 US.135481553.013a load balancing unit configured to  exchange information with the I-things and the clients via the Internet, and to perform even load distribution between the at least two identical hardware and software data processing and IoT control complexes for timely processing of data packets from the I-things and the clients by sending part of the data packets to any web server in the at least two identical hardware and software data processing and IoT control complexes that is not fully loaded, wherein the load balancing unit is connected to each of the at least two identical hardware and software data processing and IoT control complexes via the web server of a respective hardware and software data processing and IoT control complex; and a
 message queue control unit connected to the load balancing unit and configured to form and process queues of data packets from the I-things and the clients, wherein the message queue control unit is connected to the I-things and the clients via the Internet to exchange information with the web server of the respective hardware and software data processing and IoT control complex.”
Esam teaches:
“a connection bus;” (Esam col. 1 l lines 22-28  and Fig. 2 an application server communicating with data storage syste for storing data. Thus, there is a communication system between the two to transfer the data).
“ a data storage comprising a measurement database and an attribute databas(Esam Fig. 2, col. 5 lines 10- 19, col. 5 lines 34-40, IoT computing platform that includes application server communicating with distributed data storage system. The distributed data storage system comprises plurality of logical units in the storage pool of the distributed data storage system. The application server residing on the IoT platform and the distributed data storage system can be implemented in on or more servers in the same location over a cloud network). 
“a file server configured to exchange information with the clients via the Internet, wherein the file server is connected to the application server of each of the at least two identical hardware and software data processing and IoT control complexes via the connection bus;”  (Esam col. 12 lines 36-45, a datastore for storing data file and the application server accessing the data file from the datastore via storage network link. The datastore also communicating with source devices through IP communication network). 
Because both Chen and Esma teach IoT system, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chen to include distributed data storage system and datastore for storing file as disclosed by Esma, such inclusion is helpful to store a data block to assigned storage pool and datastore associated with user device (Esma col. 11 lines 16-30). 
Chen and Esam do not teach:
“an analytical unit configured to analyze data from the unit for gathering and transferring data and to generate signals for setting parameters associated with optimizing energy consumption in the form of tables of range of values of parameters; and
a control unit, configured to control the I-things according to the data from the unit for gathering and transferring data and the signals for setting the parameters associated with 
“US.135481553.013a load balancing unit configured to  exchange information with the I-things and the clients via the Internet, and to perform even load distribution between the at least two identical hardware and software data processing and IoT control complexes for timely processing of data packets from the I-things and the clients by sending part of the data packets to any web server in the at least two identical hardware and software data processing and IoT control complexes that is not fully loaded, wherein the load balancing unit is connected to each of the at least two identical hardware and software data processing and IoT control complexes via the web server of a respective hardware and software data processing and IoT control complex; and a
 message queue control unit connected to the load balancing unit and configured to form and process queues of data packets from the I-things and the clients, wherein the message queue control unit is connected to the I-things and the clients via the Internet to exchange information with the web server of the respective hardware and software data processing and IoT control complex.”
Flores teaches:
“an analytical unit configured to analyze data from the unit for gathering and transferring data and to generate signals for setting parameters associated with optimizing energy consumption in the form of tables of range of values of parameters; and” (Flores [0025][0023][0001][0012][00103], a control logic generates command and control signals to be used for managing and/or modifying operational settings of IoT devices. Therefore, the modification based on previse operational settings. The operational settings to be modified obtained from electronic device. The IoT operational is associated with reducing costs and conserving energy for smart homes. The setting modification is based on collected data from the IoT. The settings are more than one options including time settings that would impact the IoT devices operation).
“a control unit, configured to control the I-things according to the data from the unit for gathering and transferring data and the signals for setting the parameters associated with optimizing energy consumption in the form of tables of range of values of parameters from the analytical unit,” (Flores [0026][0012], a graphical user interface to change the operational settings of the IoT based on the IoT information. The setting modification can be performed remotely using GUI of device based on the data from the IoT. As discussed above, command and control signals generated to change the settings of IoT devices associated with reducing cost and conserving energy for smart homes).
Chen, Esma and Flores teach an  IoT system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chen and Esma to include a feature to control IoT devices based on commands and signal to modify IoT devices operational settings as disclosed by Flores, such inclusion helps to control IoT device using remotely by electronic device (Flores [0012]). 
The combination of Chen, Esam and Flores does not teach:
“a load balancing unit configured to exchange information with the I-things and the clients via the Internet, and to perform even load distribution between the at least two identical hardware and software data processing and IoT control complexes for timely processing of data packets from the I-things and the clients by sending part of the data packets to any web server in the at least two identical hardware and software data processing and IoT control complexes that is not fully loaded” 

 message queue control unit connected to the load balancing unit and configured to form and process queues of data packets from the I-things and the clients, wherein the message queue control unit is connected to the I-things and the clients via the Internet to exchange information with the web server of the respective hardware and software data processing and IoT control complex.”
Kinoshita teaches:
“a load balancing unit configured to exchange information with the I-things and the clients via the Internet, and to perform even load distribution between the at least two identical hardware and software data processing and IoT control complexes for timely processing of data packets from the I-things and the clients by sending part of the data packets to any web server in the at least two identical hardware and software data processing and IoT control complexes that is not fully loaded” (Kinoshita [0034][0037][0143] Fgi.1, [0094][0002], a load balancer for distributing messages via dispatcher to respective data processing modules. Each data processing module is a software component on a server for conducting data processing. The server located on individual data processing system comprising  plurality of  servers. Kinoshita further discloses balancing between the same type of data processing modules to perform data processes at the same time by using unused data processing modules. The messages received from communication device. The communication device can be in IoT service system).  
(Kinoshita Fig. 1, the load balancer is connected with the plurality data processing system comprising the plurality servers are located on each data processing system). 
The combination of Chen, Esam, Flores and Kinoshita does not teach:
“ message queue control unit connected to the load balancing unit and configured to form and process queues of data packets from the I-things and the clients, wherein the message queue control unit is connected to the I-things and the clients via the Internet to exchange information with the web server of the respective hardware and software data processing and IoT control complex.” 
Seed teaches:
“ message queue control unit connected to the load balancing unit and configured to form and process queues of data packets from the I-things and the clients, wherein the message queue control unit is connected to the I-things and the clients via the Internet to exchange information with the web server of the respective hardware and software data processing and IoT control complex.” (Seed [0042][0054], seed teaches to caching HTTP responses by load balancing proxy for server the responses for future requests. Furthermore, Seed teaches an IoT proxy to perform load balancing function in order to get IoT data requested by separate computing devices with respective application IoT applications). 
Chen, Esam, Flores Kinoshita and Seed teach  IoT system. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to modify Chen, Esma Flores and Kinoshita to include load balancing and message . 

Conclusion
10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
11.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TESFU N MEKONEN whose telephone number is (571)270-0587. The examiner can normally be reached Monday - Friday, 8:00 AM to 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.M/            Examiner, Art Unit 2454/UMAR CHEEMA/Supervisory Patent Examiner, Art Unit 2454